Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Light Camp November 11th 1780
                        
                        From Doctor Burnet I have Receiv’d intelligence that there has been a very hott press in
                            Newyork, and that Admiral Rodney is going to sail—If we Believe the Report, the Mayor himself was with the press gang and
                            the Cartmen were taken in the streets which shows that they are in hurry to set out—I am taking the Best Measures I Can to
                            hear from the islands, But nothing may be so certain as the accounts of the unknown gentleman who, I hope, will be
                            prevail’d upon to Return to the City. I am surpris’d we don’t hear from Europe. I have the honor to be most Respectfully
                            and affectionately dear general Yours
                        
                            Lafayette
                        
                    